DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 20280663 hereinafter Chen) in view of Carnevali (US 8955198 hereinafter Carnevali)  in further view of Link (US 4971317 hereinafter Link).

In regards to claim 1, Chen discloses;” A clamp for a wire harness (Abstract) constituted by a band clamp (Fig. 1 (shown)) to be attached to a wire harness routed in a vehicle by wrapping a band around the wire harness, a base plate-type clamp to be attached to a wire harness using a piece of pressure-sensitive adhesive tape, or a corrugated clamp (Fig. 1 (5)) to be attached to a corrugated tube in which a wire harness is inserted, the clamp comprising: a wire harness attachment portion constituted by a band and a band locking box of the band clamp (Fig. 1 (4 and 5)), a base plate of the base plate-type clamp, or an externally fitted portion of the corrugated clamp; and a suction cup (Fig. 1 (1)) protruding from the wire harness attachment portion, and the wire harness attachment portion and the suction cup are formed as a continuous integrated product through double molding, or a combined product by preparing the wire harness attachment portion and the suction cup separately and attaching the suction cup to the wire harness attachment portion (Fig. 1 (shows suction cup and wire containment  thereby fixed thereto through suction (By definition, a suction cup uses suction to keep the structure in place).”, but does not directly disclose;” wherein the wire harness attachment portion is made of a resin, the suction cup is made of rubber”

Carnevali discloses a mounting structure that uses a ratchet tie strap feature (Col. 1, “Field of the invention” that is formed from a thermoplastic (Col. 2, lines 30-58) that also is capable of being used with a suction cup mounting surface (Col’s 3 and 4, Lines 54-67 and 1-5). It would have been obvious to one skilled in the art to use a plastic material for the main body of a tie wrap structure used to contain wiring and the like. The use of plastics for tie wraps structures is common in the art and is a “go to” material. Therefore using the material set used by Carnevali with the structure disclosed by Chen, the claimed invention is disclosed for the materials used to form the wire harness attachment portion.

 Chen discloses that the suction portion of the structure is made from a plastic hemi-spherical structure, also implying that the main body is formed using a plastic material, but does not directly disclose that the suction cup is capable of being formed from other materials. Link discloses an apparatus having suction cups to secure a structure that is capable of being formed from plastic, rubber, polyethylene, polypropylene, various copolymers thereof, and the like. It would have been obvious to one skilled in the art to select a material from any of the possible sets of materials commonly used to form suction cups structures, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
In re Leshin, 125 USPQ 416.
Therefore, using a rubber compound as disclosed by Link for the suction cup structure disclosed by Chen, the claimed invention is disclosed.

Allowable Subject Matter
Claim 3 is allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 3 with the allowable feature being:” A clamp for a wire harness constituted by a band clamp to be attached to a wire harness , a base plate-type clamp to be attached to a wire harness using a piece of pressure-sensitive adhesive tape, or a corrugated clamp to be attached to a corrugated tube in which a wire harness is inserted, the clamp comprising: a wire harness attachment portion constituted by a band and a band locking box of the band clamp, a base plate of the base plate-type clamp, or an externally fitted portion of the corrugated clamp; and a suction cup protruding from the wire harness attachment portion, wherein a magnetic layer, a gel material layer, or a pressure-sensitive adhesive layer is provided on an inner surface of the suction cup, and the clamp has a structure in which the suction cup is pressed against and spread out on a vehicle body surface to be thereby fixed thereto through suction.”
Therefore, claim 3 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847